internal_revenue_service number release date index number 280g ------------------------ -------------------------- ------------------------------------ --------------------- ---------------------------------------- - department of the treasury washington dc person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc tege eb ec - plr-167801-03 date april ------- ------- year date year date date ------------------ ---------------------- -------------------------- corporation ------------------------------------ ------------------------ ---------------------- this is in response to a request dated date submitted on behalf of corporation by its authorized representative requesting a ruling under sec_280g of the internal_revenue_code specifically a ruling is requested that certain amounts were included in the base_amount for purposes of determining whether corporation is subject_to any deduction limit under sec_280g of the code and whether the participants are subject_to an excise_tax under sec_4999 sooner than date of year as a result of the merger pursuant to the terms of the employment agreements between certain executives and corporation certain employees will receive severance_pay additionally in the event all conditions to closing the merger have been satisfied during year then corporation will pay the severance on date of year in addition pursuant to the terms of the executive salary continuation agreements sca executives are entitled to amounts payable on the participant’s retirement or separation_from_service several of the sca’s were corporation will be acquired in a reverse_merger the merger will close no plr-167801-03 amended effective date to provide that corporation may make a payment at any time up to date in full and complete satisfaction of corporation’s obligations under the sca’s payments made under the employment agreements or sca’s are collectively referred to as accelerated payments in the event the accelerated payments are made in year the executives will not be required to return the accelerated payments under any circumstance including termination of the merger and applicable income and fica tax will be withheld from such payments assuming the merger is completed corporation agrees that the payments are payments in the nature of compensation to or for the benefit of a disqualified_individual and such payments are contingent on9 a change in the ownership or effective_control of corporation within the meaning of sec_280g the accelerated payments will be reported on each executive’s year form_w-2 sec_280g of the code provides that no deduction will be allowed for any excess_parachute_payment sec_280g defines excess_parachute_payment as an amount equal to the excess of any parachute_payment over the portion of the base_amount allocated to such payment sec_280g of the code defines base_amount as the individual’s annualized includible_compensation for the base_period under sec_280g the base_period is the period consisting of the most recent taxable years ending before the date on which the change in ownership or control occurs for the year in issue sec_1_280g-1 of the proposed income_tax regulations q a-34 published in the federal_register on date fed reg big_number provides guidance concerning the definition of base_amount q a-34 a defines the base_amount as the average_annual_compensation as defined in q a-21 which was includible in the gross_income of such individual for taxable years in the base_period q a-34 c provides that because the base_amount includes only compensation that is includible in gross_income the base_amount does not include certain items that constitute parachute payments for example payments in the form of untaxed fringe_benefits are not included in the base_amount but may be treated as parachute payments based solely on the information and representations made by corporation we rule that the accelerated payments are included in the base_amount under sec_280g of the code for the purpose of determining whether corporation is subject_to any deduction limit under sec_280g and whether the participants are subject_to an excise_tax under sec_4999 representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the rulings contained in this letter are based upon information and except as expressly provided herein no opinion is expressed or implied plr-167801-03 the material submitted in support of the request for rulings it is subject_to verification on examination concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the code provides that it may not be used or cited as precedent relevant letter is being sent to your authorized representative this ruling is directed only to the taxpayer s requesting it sec_6110 of in accordance with the power_of_attorney on file with this office a copy of this a copy of this letter must be attached to any income_tax return to which it is sincerely robert b misner senior technician reviewer office of executive compensation branch office of the division counsel associate chief_counsel tax exempt government entities cc copy for purposes
